PER CURIAM.
The plaintiff’s judgment has been paid in full, and equity requires that he should transfer to the defendant the judgment, and whatever security he has for its payment. We do not, however, decide that the judgment or the Kalb agreement is enforceable by the defendant. The parties to be affected by a decision of that kind are not all before the court. If the surety company seeks to enforce the judgment or the agreement against either of these parties, whatever defense^ they have can be interposed.
Orders affirmed, with $10 costs and disbursements.